RECORD IMPOUNDED

                NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-1746-13T2



NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

     Plaintiff-Respondent,

v.
                                     APPROVED FOR PUBLICATION
J.L.G.,
                                           MAY 17, 2017
     Defendant-Appellant.
                                        APPELLATE DIVISION
___________________________

IN THE MATTER OF B.G., M.A.,
and M.G.,

     Minors.
____________________________

          Submitted January 20, 2015 – Decided July 21, 2015

          Before Judges Simonelli, Guadagno and Leone.
          (Judge Guadagno dissenting).

          On appeal from the Superior Court of New
          Jersey, Chancery Division, Family Part,
          Hudson County, Docket No. FN-09-375-12.

          Joseph E. Krakora, Public Defender, attorney
          for appellant (Evelyn F. Garcia, Designated
          Counsel, on the brief).

          John J. Hoffman, Acting Attorney General,
          attorney    for   respondent  (Andrea   M.
          Silkowitz, Assistant Attorney General, of
          counsel; Kenneth M. Cabot, Deputy Attorney
          General, on the brief).
              Joseph E. Krakora, Public Defender, Law
              Guardian,   attorney   for minors (Olivia
              Belfatto Crisp, Assistant Deputy Public
              Defender, on the brief).

       The opinion of the court was delivered by

SIMONELLI, J.A.D.

       In this Title 9 matter, defendant J.L.G. appeals from the

finding of the Family Part judge that he abused or neglected a

seven-year-old       child,   M.A.   (Mary),1    within    the     meaning       of

N.J.S.A. 9:6-8.21(c)(4)(b) by failing to provide the child with

proper supervision by unreasonably allowing the infliction of

excessive corporal punishment by her mother, Y.A. (Yvette).2                   For

the following reasons, we affirm.

       At the fact-finding hearing, plaintiff New Jersey Division

of    Child   Protection   and   Permanency     (Division)      relied    on   the

testimony of a Division caseworker, a screening summary, and

photographs     of   injuries    Mary   sustained   as    the    result     of    a

beating on March 26, 2012.3          This evidence showed that on March

29, 2012, the Division received a referral from Mary's school

1
     The names used in this opinion are fictitious.
2
   The judge also determined that Yvette abused or neglected Mary
within the meaning of N.J.S.A. 9:6-8.21(c)(4)(b) by unreasonably
inflicting excessive corporal punishment.        Yvette has not
appealed that determination and defendant does not challenge it
in this appeal.
3
  Defendant and Yvette did not testify at                 the     fact-finding
hearing or present any documentary evidence.



                                        2                                A-1746-13T2
that the child returned after a two-day absence with a mark and

bruise on her right cheek below the eye that was covered by

cosmetic make-up.    The school also reported that Mary came to

school two weeks prior with a bump on her forehead.

    On March 30, 2012, the Division caseworker examined Mary

and saw a linear scratch and a "greenish/yellowish" bruise on

the right side of the child's face.        Mary initially said that

she hit her face on the bed while running through the house on

March 26, 2012, and her mother put cocoa butter on the bruise

and kept her home from school so the bruise "could get better."

Although defendant, Yvette and Mary's older brother corroborated

Mary's initial version of how she sustained the bruise, Mary

later said she sustained the bruise when her mother struck her.

    In   addition   to   the   facial   bruise,   the   caseworker   saw

bruises with "small red dots" on Mary's left arm that did not

appear to have been inflicted by a hand, and bruises on Mary's

right arm, which the caseworker described as a "bad" bruise that

was "purple in some areas" and "[t]he purple area felt swollen

and the skin felt hard."       Based on what she saw, the caseworker

transported Mary to the hospital, where medical personnel found

additional bruises and "red dots" on the child's stomach, which

were similar to the dots on her left arm, and bruises on Mary's

legs, thighs and back.    Mary said that her right arm still "hurt




                                   3                           A-1746-13T2
a little," so X-rays were taken to rule out any fractures.                        A

doctor recommended ice and ointment for the swelling on the

right arm and Motrin for pain.

    Mary eventually disclosed that her mother hit her on the

arms and legs, and also hit her on her stomach with "a big

spoon" that "had points."          Mary also disclosed that her mother

hit her in the past for eating too slowly.

    Yvette admitted that on March 26, 2012, she was upset and

frustrated that Mary was eating too slowly and hit the child on

the arms, legs and thighs with her hand and fist, and on the

stomach with a round metal spatula that had holes for draining.

The "red dots" seen on Mary's left arm and stomach matched the

spatula holes.       Yvette disclosed that defendant, her paramour

with whom she and the child were living, saw her hitting Mary

and "commented to her not to hit [Mary] that she will get in

trouble."

    Defendant admitted that he was present during the beating

and saw Yvette hit Mary with her hand; however, he denied seeing

Yvette hit the child with a spatula.                  He explained that he

walked away from the beating because he was holding his infant

son and did not want "to expose the baby to that," and he told

Yvette   "not   to   get   upset   or       hit   [Mary]   like   that   because

[Yvette] will have problems."               Defendant said it was "not an




                                        4                                A-1746-13T2
everyday thing that [Mary got] hit like that."                           Nonetheless, he

did not report the abuse.

       The photographs confirmed that, even three days after the

beating, Mary had visible bruises on her cheek, stomach, arms,

thighs      and   back.       Several   of       the    bruises    still       showed   the

imprint of the perforated metal spatula.                        Based on the evidence

presented, the trial judge found that Yvette had beaten Mary

severely with her fist and the metal spatula "very, very hard

and certainly more than once."                    The judge noted that Mary's

bruises were evident several days later.                         The judge concluded

that Yvette excessively physically abused Mary; defendant was

aware of the abuse and failed to intervene or report it; and

defendant understood the gravity of what was happening because

he walked away to protect his infant and told Yvette that she

could get in trouble.           The judge concluded that defendant abused

or    neglected     Mary    pursuant    to       N.J.S.A.       9:6-8.21(c)(4)(b)         in

failing to provide the child with proper supervision by allowing

the infliction of excessive corporal punishment by Yvette.

       On    appeal,      defendant     first      contends        the     record     lacks

sufficient credible evidence that he witnessed Yvette inflict

excessive     corporal      punishment       on    Mary    or     that    he    was   aware

Yvette hit the child with a spatula.                      Defendant next contends

for    the   first     time    on   appeal       that     the    judge     impermissibly




                                             5                                    A-1746-13T2
admitted    the     caseworker's      speculative     testimony     about    what

actions he could have taken to prevent the abuse.

    We have considered defendant's second contention in light

of the record and applicable legal principles and conclude it is

without    sufficient    merit   to    warrant   discussion    in    a   written

opinion.     R. 2:11-3(e)(1)(E).            Because defendant elicited the

complained-of testimony on the caseworker's cross-examination,

it was invited error that he cannot challenge on appeal.                       See

N.J. Div. of Youth & Family Servs. v. M.C. III, 201 N.J. 328,

340-41    (2010).      Accordingly,     we    focus   on   defendant's      first

contention.

    To prevail in a Title 9 proceeding, the Division must prove

by a preponderance of the competent and material evidence that

the defendant abused or neglected the affected child.                    N.J.S.A.

9:6-8.46(b); N.J. Div. of Youth & Family Servs. v. P.W.R., 205
N.J. 17, 32 (2011).        The Division need only show that it was

more likely than not that the defendant abused or neglected the

child.     See N.J. Div. of Youth & Family Servs. v. N.S., 412 N.J.

Super. 593, 615 (App. Div. 2010).

    Our Supreme Court has established the standard of review in

abuse and neglect cases as follows:

            [A]ppellate courts defer to the factual
            findings of the trial court because it has
            the    opportunity  to    make   first-hand
            credibility judgments about the witnesses



                                        6                                A-1746-13T2
                 who appear on the stand; it has a feel of
                 the case that can never be realized by a
                 review of the cold record.      Indeed, we
                 recognize that [b]ecause of the family
                 courts' special jurisdiction and expertise
                 in family matters, appellate courts should
                 accord    deference   to    family    court
                 factfinding.

                 [M.C. III, supra, 201 N.J. at 342-43
                 (second alteration in original) (citation
                 and internal quotation marks omitted).]

Therefore, "if there is substantial credible evidence in the

record      to    support       the    trial       court's      findings,         we     will      not

disturb those findings."                   N.J. Div. of Youth & Family Servs. v.

L.L., 201 N.J. 210, 226 (2010).                          The court may make rational

inferences         "grounded          in    a    preponderance              of    probabilities

according         to    common     experience"            derived      from       the        credible

evidence     presented.               N.S.,     supra,        412    N.J.    Super.          at    615.

However, "if the trial court's conclusions are 'clearly mistaken

or   wide    of        the    mark[,]'      [we]       must    intervene         to    ensure      the

fairness     of        the    proceeding."             L.L.,   supra,       201       N.J.    at    227

(first alteration in original) (quoting N.J. Div. of Youth &

Family Servs. v. E.P. 196 N.J. 88, 104 (2008)).                                         We owe no

deference        to     the    trial       court's      legal       conclusions,         which      we

review de novo.               See, e.g., N.J. Div. of Youth & Family Servs.

v. Z.P.R., 351 N.J. Super. 427, 433 (App. Div. 2002).

      An "abused or neglected child" is defined, in part, as a

child under the age of eighteen



                                                   7                                         A-1746-13T2
            whose    physical,   mental,    or   emotional
            condition has been impaired or is in
            imminent danger of becoming impaired as the
            result of the failure of his parent or
            guardian, as herein defined, to exercise a
            minimum degree of care . . . in providing
            the   child    with  proper   supervision   or
            guardianship, by unreasonably inflicting or
            allowing    to    be   inflicted   harm,    or
            substantial risk thereof, including the
            infliction       of    excessive      corporal
            punishment[.]

            [N.J.S.A. 9:6-8.21(c)(4)(b)].

       Defendant    does   not   dispute,      nor    can    he,    that       he     was    a

"guardian" for Mary within the meaning of N.J.S.A. 9:6-8.21(a)

and (c).     See also N.J.S.A. 9:6-2 (defining "[t]he person having

the care, custody and control of any child" as "any person who

has assumed the care of a child, or any person with whom a child

is living at the time the offense is committed.").                             Defendant

was much more than Yvette's "boyfriend" or "paramour," as our

dissenting colleague describes him.              Defendant lived in the home

with Yvette and the children, he supported them, Yvette called

him her "husband," and Mary and her brother called him their

"dad."     Defendant, thus, assumed responsibility for Mary's care.

N.J.S.A. 9:6-8.21(a).

       Under the minimum degree of care standard, "something more

than     ordinary    negligence     is       required       to     hold    the         actor

liable[,]"    such    as    "conduct     that        is   grossly         or    wantonly

negligent, but not necessarily intentional."                     G.S. v. Dep't of



                                         8                                          A-1746-13T2
Human Servs., 157 N.J. 161, 178 (1999).                        Such conduct "implies

that a person has acted with reckless disregard for the safety

of others."        Id. at 179.                 A parent or guardian "fail[s] to

exercise a minimum degree of care when he or she is aware of the

dangers     inherent       in       a     situation     and     fails       adequately         to

supervise the child or recklessly creates a risk of serious

injury to that child."                  P.W.R., supra, 205 N.J. at 32 (quoting

G.S., supra, 157 N.J. at 181).                      Moreover, a parent or guardian

"has the obligation to protect a child from harms that can be

inflicted    by    another          parent."        N.J.   Div.   of    Youth       &     Family

Servs. v. F.M., 211 N.J. 420, 449 (2012) (citing N.J. Div. of

Youth & Family Servs. v. M.M., 189 N.J. 261, 288-89 (2007)).

       The Legislature made no distinction between the duties of a

"parent or guardian."               N.J.S.A. 9:6-8.21(a), (c).                We recognize

that    parents     have        a       constitutional      right      to    raise         their

children,    but    they        have      no    constitutional      right      to       inflict

excessive corporal punishment.                      See F.M., supra, 211 N.J. at

447.    Thus, it is neither unconstitutional nor unreasonable for

the statute to prohibit a guardian from "unreasonably . . .

allowing to be inflicted . . . excessive corporal punishment" by

a parent.     N.J.S.A. 9:6-8.21(c)(4)(b).                     Here, it was undisputed

that Yvette abused or neglected Mary by inflicting excessive

corporal punishment and that Mary was properly removed from her




                                                9                                       A-1746-13T2
custody as a result.              As Yvette had no right to beat Mary so

severely,         Yvette's       constitutional          rights    do    not     absolve

defendant of his responsibilities as Mary's guardian to protect

her from excessive corporal punishment.

      When determining whether a child is abused or neglected,

the focus is on the harm to the child and whether that harm

should have been prevented had the guardian performed some act

to remedy the situation or remove the danger.                       G.S., supra, 157

N.J. at 182.            A guardian fails to exercise a minimum degree of

care when he or she is aware of the dangers inherent in a

situation        and     fails    adequately        to    supervise     a      child    or

recklessly creates a risk of serious injury to that child.                              Id.

at 181.

      We find it irrelevant that defendant denied seeing Yvette

hit   Mary       with    a   spatula,   as   the    evidence      was   sufficient       to

support      a    reasonable      inference       that   he   became    aware    of    the

growing severity of the beating.                     Defendant was present when

Yvette beat Mary with her hand and did not intercede to stop

Yvette.      What beating defendant saw was sufficiently severe for

him to walk away into the next room to keep his own child from

seeing the beating continue and cause him to warn Yvette to stop

hitting Mary "like that" because she would get in trouble.                             Even

assuming Yvette had not yet begun beating Mary with her fist and




                                             10                                  A-1746-13T2
the metal spatula, it is reasonable to infer that defendant in

the next room could still hear those "very, very hard" blows and

Mary's reactions.       This evidence supported the judge's finding

that defendant knew Yvette "was excessively physically abusing"

Mary despite his warning to stop.

    The evidence also showed that defendant had an opportunity

to stop the vicious beating once his warning was ineffective.

Because there were at least five or six blows with the fist and

metal spatula hard enough to leave bruises and the imprints of

the spatula on Mary's body three days later, it is a reasonable

inference that the beating continued for a sufficient time for

defendant   to   set    down   his   baby   and   intervene.       Rather     than

unreasonably allowing Yvette to inflict this excessive corporal

punishment, it was also reasonable to infer that defendant could

have shielded Mary, separated her from her mother, grabbed the

spatula, or restrained Yvette's hands.               Defendant presented no

evidence that he was physically incapable of doing anything to

protect   Mary   from    Yvette.     In     any   event,   given   that    Mary's

beating was so severe to cause Yvette to keep her out of school

for two days, defendant had ample reason and opportunity to call

a doctor, the Division, or the police.

    We are satisfied that the record amply supports a finding

that defendant abused or neglected Mary within the meaning of




                                       11                                 A-1746-13T2
N.J.S.A.   9:6-8.21(c)(4)(b)     when   he    saw   Yvette   beating   Mary,

understood the severity of what he witnessed, and did nothing to

protect the child or report the abuse.          This is not a case where

a stepparent occasionally slapped a teenager in the face as a

form of discipline with no resulting bruising or marks.                   See

P.W.R., supra, 205 N.J. at 35-36.            It is a case where a mother

severely beat her seven-year-old child with her hand, fist, and

a metal spatula, inflicting significant physical injuries that

were evident and painful to the child several days later and

required medical intervention.      See M.C. III, supra, 201 N.J. at

333-36.    The abuse occurred in the presence of a guardian whose

lack of intervention contributed to those injuries.                Defendant

was   obligated   to   protect   Mary   from     the   excessive    corporal

punishment inflicted by her mother, F.M., supra, 211 N.J. at

449, and report the abuse, N.J.S.A. 9:6-8.10.           He did neither.

      Affirmed.




                                   12                               A-1746-13T2
_______________________________________
GUADAGNO, J.A.D., dissenting.

    This appeal presents the novel issue of whether a boyfriend

who tells his girlfriend to stop hitting her daughter can be

found complicit in the mother's abuse because he did not do more

to stop her.   Because I believe defendant exercised the minimum

degree of care required by N.J.S.A. 9:6-8.21(c)(4)(b), in

telling the mother to stop, and because the proof was

insufficient to establish his knowledge that the mother was

inflicting excessive corporal punishment, I respectfully dissent

from my colleagues' decision to affirm the trial court's finding

that defendant abused or neglected his girlfriend's child.

    Some additional facts, not mentioned in the majority

opinion, inform my decision.   The Division was first notified by

Mary's school on Thursday, March 29, 2012, that the child had a

bruise on her lower eye that was covered with makeup.

Caseworker Indhira Reyes went to defendant's home the following

day to investigate.   Reyes observed the facial bruise and

additional bruising on Mary's arms.   Mary, her older brother,

and her mother, Yvette, initially advised Reyes that the facial

bruise was sustained accidentally when Mary fell while running.

When Yvette later admitted to inflicting the arm bruises, Reyes

contacted the prosecutor's office and her Division supervisor,




                                1                            A-1746-13T2
Natalie Orbe.   Orbe told Reyes to take the child to a hospital

to be examined.

    When defendant learned that a caseworker was at his home,

he immediately returned from work.    Reyes asked him about Mary's

bruises and defendant told her the incident occurred on Monday,

March 26, 2012.   He said that Yvette hit Mary with her hand and

he did not like it.   He was holding his six-month-old son at the

time and walked away so as to not expose the infant.

    Reyes then took Mary to the hospital where she was

examined, and her arm was x-rayed.    The x-rays were negative and

she was discharged with a recommendation that ice and liniment

be applied for any swelling and Motrin taken for any pain.

    Reyes next took Mary to the prosecutor's office, where she

and Yvette were interviewed by Detective Grace Garces.       Yvette

advised Detective Garces that defendant had told her to leave

Mary alone because she could get in trouble for hitting Mary.

Yvette also said that when she hit Mary, she was in the bedroom

and defendant was in the living room.

    After the interview, Garces informed caseworker Reyes that

they would not be arresting Yvette.     Reyes relayed this

information to Orbe and they agreed to place services in the

home and not remove Mary.   Reyes then informed Yvette that the




                                2                             A-1746-13T2
Division considered her discipline of Mary abuse and would be

opening a case for services.

    Later that evening, Reyes interviewed defendant a second

time, pressing him on precisely what he observed and what he

said to Yvette.   He again stated that he told the mother "not to

get upset or hit like that because she will have problems."       The

caseworker specifically asked defendant if he saw the mother use

something to hit Mary.   He replied that he did not see Yvette

use anything to hit the child.

    On Monday, April 2, 2012, one week after the incident and

three days after supervisor Orbe had determined that it was not

necessary to remove the children, a different Division

supervisor, Lillian Valentin, reviewed the case with Reyes and

called Garces to inquire why Yvette had not been charged

criminally.   One hour later, Garces called back and said that a

warrant would be issued for Yvette's arrest.    Valentin also

overruled the decision not to remove the children, and later

that day, with their mother in custody, Mary and her ten-year-

old brother were removed from the home.   Defendant was initially

allowed to maintain custody of his infant son.

    Later that evening, a different caseworker, Melissa Idrovo,

questioned Mary about the bruise on her face and, for the first

time, she said that defendant had hit her.     After conferring




                                 3                          A-1746-13T2
with Valentin, Idrovo then added defendant's six-month-old son1

to the removal, and all three children were placed in foster

care.

     I repeat these facts as they bear on the severity of Mary's

injuries and illustrate that the Division initially did not

perceive them as serious enough to warrant removal of the child.

Although Mary was taken to a hospital as a precaution, she was

examined and released ninety minutes later when her x-rays were

negative.   Mary was discharged with instructions to ice the

bruises and take over-the-counter ibuprofen.     As such, I

disagree with the majority's conclusion that Mary suffered

"significant physical injuries that . . . required medical

intervention."   Ante at ___ (slip op. at l2).    But for the

second-guessing of a different Division supervisor, it appears

that Yvette would not have been charged criminally, the children

would certainly not have been removed from the home, and

defendant would not have even been named in this litigation.

     By the time the fact-finding hearing was conducted on June

20, 2012, the Division had abandoned the allegation that

defendant had struck Mary and proceeded strictly on a gross




1
  There is no indication in the record that any consideration was
given to the fact that Yvette was breastfeeding the infant when
he was removed from the home.



                                4                             A-1746-13T2
negligence, lack-of-supervision theory.   As the deputy attorney

general stated,

          [T]he case here today is one of physical
          abuse by the mother and a failure to protect
          by the father. . . . . [I]t's the Division's
          theory that [defendant] failed to take
          appropriate steps to protect the child as he
          knew this was going on and did not make
          efforts to stop it.

    Before a finding of abuse or neglect can be entered, there

must be proof that the defendant was a "parent or guardian."

N.J.S.A. 9:6-8.21(a) does not distinguish between parent or

guardian, but defines them collectively as "any natural parent,

adoptive parent, resource family parent, stepparent, paramour of

a parent, or any person, who has assumed responsibility for the

care, custody, or control of a child or upon whom there is a

legal duty for such care."

    Defendant was living with Yvette at the time the offense

was committed; he had one child with her, and provided support

for her children.   Although he may be a considered a guardian of

Mary, that designation does not alone define the scope of

defendant's duty to protect Mary.

    Defendant came to the United States from Mexico twenty-two

years ago.   He met Yvette in 2010 and began living with her that

year.   Mary came to this country from El Salvador in May 2011

and had been living with defendant for just nine months when




                                5                           A-1746-13T2
this incident occurred.   The trial judge found that defendant

was a "father figure . . . or at least a responsible adult."

Neither finding, standing alone, is sufficient to establish

defendant's status as Mary's guardian.   However, even if

defendant assumed responsibility to care for Mary, a guardian

does not necessarily carry the same responsibility to care for

and protect a child as a biological parent.

    The right of a biological parent "to raise one's children"

has been deemed an "essential . . . basic civil right[] of

man . . . ."   Stanley v. Illinois, 405 U.S. 645, 651, 92 S. Ct.
1208, 1212, 31 L. Ed. 2d 551, 558 (1972) (internal quotation

marks omitted).   "[T]he custody, care and nurture of the child

reside first in the parents, whose primary function and freedom

include preparation for obligations the state can neither supply

nor hinder."   Id. at 651, 92 S. Ct. at 1212-13, 31 L. Ed. 2d at

558-59 (internal quotation marks omitted).    New Jersey has

recognized that parents play the primary role in rearing their

children.   In re D.C., 203 N.J. 545, 568 (2010); Watkins v.

Nelson, 163 N.J. 235, 245 (2000); In re Guardianship of K.H.O.,

161 N.J. 337, 346-47 (1999).

    While the rights and obligations of a parent attach at

birth by operation of law, the obligations of a guardian are

statutory and therefore subject to a fact-sensitive inquiry.      A




                                6                           A-1746-13T2
person engaged in a long-term relationship who has supported and

nurtured a paramour's child for many years will have a different

relationship with, and I submit, a different obligation to, a

child of a paramour with whom he has recently begun to

cohabitate.    The majority's "one size fits all" analysis of

defendant's status as a guardian ignores this concept.

    Defendant's relatively brief, nine-month relationship with

Mary was not weighed by the trial judge or considered by the

majority.     The length and nature of defendant's relationship as

Mary's guardian must be evaluated under the "minimum degree of

care" standard in determining whether defendant's conduct was

willful or wanton and constituted gross negligence.        G.S., ante,
157 N.J. at 178.    "Conduct is considered willful or wanton if

done with the knowledge that injury is likely to, or probably

will, result."     Ibid.   "Essentially, the concept of willful and

wanton misconduct implies that a person has acted with reckless

disregard for the safety of others."      Id. at 179.    Whether a

caregiver has failed to exercise the minimum degree of care is

decided on a case-by-case basis.       Id. at 182.   Given the limited

nature of his relationship with Mary, defendant's attempt to

curtail the abuse by telling Yvette to stop or she would get in

trouble was reasonable.




                                   7                           A-1746-13T2
     More importantly, there was insufficient proof that

defendant was aware that Yvette was inflicting excessive

corporal punishment.   If Yvette's actions constituted excessive

corporal punishment, it was likely because she employed an

instrumentality, a spatula,2 to hit the child.   Compare P.W.R.,

ante, 205 N.J. at 36 (holding that mother's slap to the face of

her teenager as corporal punishment was not excessive and not

abuse) with N.J. Div. of Youth & Family Servs. v. C.H., 414 N.J.

Super. 472, 483 (App. Div.) (holding that mother's use of a

paddle to discipline five-year-old was excessive corporal

punishment and abuse), aff'd on reconsideration, 416 N.J. Super.
414 (2010), certif. denied, 207 N.J. 188 (2011).   Yet the trial

judge never determined that defendant saw Yvette hit Mary with a

spatula, and defendant's denials that he observed any

instrumentality are uncontroverted, even after caseworker Reyes

questioned him repeatedly on that issue.   The majority dismisses

this failure of proof as "irrelevant" and suggests that we

should "infer" that defendant was aware that Yvette was

administering excessive corporal punishment from the sounds of

the very hard blows.   Ante at __ (slip op. at 10-11).    I

disagree.

2
  The caseworker and the majority refer to the object as a
spatula but photographs actually depict a slotted spoon.




                                8                             A-1746-13T2
    It is not contested that defendant was in another room when

Yvette hit Mary, and that he told her to stop.    On cross-

examination, caseworker Reyes conceded that defendant told her

that he only observed Yvette hit Mary with her hand and did not

see her with a spatula.     The trial judge made no finding, and

there is nothing in the record to support the majority's

conclusion that defendant was aware that Yvette's corporal

punishment was excessive.

    The majority agrees with the trial court that defendant

could have "physically restrained" Yvette when he heard her

hitting Mary.   I find no precedential or statutory support for

this concept, nor will I speculate whether the majority's

suggestion that defendant had an obligation to "set down his

baby and intervene" would be made if the genders were reversed

and a female defendant holding her six-month-old infant would be

required to physically stop her boyfriend from disciplining his

biological child.   Even assuming that defendant was aware that

Yvette was employing excessive corporal punishment, he had only

to make reasonable efforts to stop the abuse.     G.S., ante, 157
N.J. at 182.

    Relying on New Jersey Division of Youth & Family Services

v. F.M., 211 N.J. 420 (2012), the majority concludes that

defendant was obligated to protect Mary and report the abuse.




                                  9                           A-1746-13T2
Ante at ___ (slip op. at 9).    I find F.M. distinguishable.     In

F.M., the mother allowed her daughter's drug-addicted and

mentally ill father, who had assaulted the mother in the past,

to have access to the child in express violation of court orders

and consent agreements.    F.M., ante, 211 N.J. at 428.     The court

found that the mother was incapable and unwilling to protect her

child from the dangerous father.      Id. at 451-52.   The degree of

the abuse in F.M. was not contested, as it is here, and the

mother made no effort to protect the child, as defendant did

here.

       I also disagree with the majority's conclusion that the

record does not support defendant's claim that Yvette stopped

hitting Mary after he spoke to her.     Ante at ___ (slip op. at

11).    Licensed clinical social worker Rocio Bottero Day noted in

his post-interview report that defendant claimed Yvette stopped

hitting Mary after he told her to stop:

           [Defendant] has been charged with negligence
           because he did not stop [Yvette] when she
           hit   [Mary],  however,  he   disputes  this
           allegation and says that he did tell her to
           stop hitting the child and that [Yvette] did
           stop.

Conversely, there is nothing in the record to support the

majority's inference that Yvette continued to hit Mary after

defendant told her to stop.    Without clear proof that Yvette

continued to hit Mary after defendant warned her to stop, we are



                                 10                           A-1746-13T2
left with defendant's unchallenged statement that his warning

was effective in stopping Yvette, and the abuse finding against

him cannot stand.

    Finally, N.J.S.A. 9:6-8.21(c)(4)(b) prohibits "unreasonably

inflicting or allowing to be inflicted harm, or substantial risk

thereof, including the infliction of excessive corporal

punishment[.]"   (Emphasis supplied).   Thus, to be found culpable

in the mother's abuse, defendant would have had to allow the

excessive corporal punishment.   Yet, it is undisputed that

defendant did not allow the abuse, but intervened by telling the

mother to stop hitting the child.

    Absent proof that defendant was aware that Yvette was

inflicting excessive corporal punishment upon Mary and that the

abuse continued after his warnings, I am not willing to conclude

that he "allowed" the abuse within the meaning of N.J.S.A. 9:6-

8.21(c)(4)(b).   I also believe that defendant's attempt to stop

the mother's abuse was reasonable and did not amount to grossly

or wantonly negligent conduct.

    For these reasons, I respectfully dissent.




                                 11                        A-1746-13T2